          Case 7:19-cv-10588-PMH Document 21 Filed 10/14/20 Page 1 of 6




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
  JAMES E. DAVIS III,

                                  Plaintiff,
 v.
                                                              MEMORANDUM
  CORRECT CARE SOLUTIONS, et al..                             OPINION AND ORDER

                                  Defendants.                 19-cv-10588 (PMH)

 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

      On November 12, 2019, Plaintiff James E. Davis (“Plaintiff”), currently incarcerated at

Clinton Correctional Facility and proceeding pro se and in forma pauperis, commenced this action

pursuant to 42 U.S.C. § 1983. (Doc. 2). Plaintiff alleges that Defendants confiscated his medically

issued mattress while he was detained at the Westchester County Jail. (Id.).

        On March 19, 2020, Plaintiff filed an Amended Complaint. (Doc. 11). Plaintiff's Amended

Complaint names ten Defendants. On May 4, 2020, the Court issued an Order (the “May 4 Order”)

regarding service of Plaintiff’s Amended Complaint. (Doc. 13). The May 4 Order: (1) dismissed

Plaintiff’s claims against Westchester County and the New York State Department of Corrections;

(2) found that Plaintiff’s allegations against five Defendants (the “Medical Defendants”) were

insufficient and granted Plaintiff leave to file a Second Amended Complaint within 30 days to add

additional factual allegations against the Medical Defendants; and (3) directed the Westchester

County Attorney to identify, pursuant to Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997), three

John Doe Defendants within 60 days so that service could be effectuated. (Id.).

        Plaintiff did not file a Second Amended Complaint within 30 days. On July 2, 2020, the

Westchester County Attorney filed a letter indicating that it was unable to identify the John Doe



                                                        1
         Case 7:19-cv-10588-PMH Document 21 Filed 10/14/20 Page 2 of 6




Defendants. (Doc. 15). On July 7, 2020 (the “July 7 Order”), the Court directed Plaintiff to provide,

within 30 days, “more detailed, descriptive information for [the John Doe Defendants] to assist the

[Westchester County Attorney] in properly identifying these Defendants.” (Id. at 1). The Court

also sua sponte extended Plaintiff’s time to file a Second Amended Complaint. (Id.). The Court

notified Plaintiff that “if Plaintiff fails to file a Second Amended Complaint with[in] 30 days of

the date of this Order, the Court shall dismiss Plaintiff's claims.” (Id. at 2). Plaintiff has neither

filed a Second Amended Complaint nor provided additional descriptive information about the John

Doe Defendants.

       On August 28, 2020, the Court issued an Order (the “August 28 Order”) directing Plaintiff

to show cause, by September 28, 2020, why his case should not be dismissed pursuant to Federal

Rule of Civil Procedure 41. (Doc. 20). The August 28 Order was mailed to Plaintiff that same day.

The August 28 Order notified Plaintiff that “[f]ailure to comply with this Court’s Order will result

in dismissal of this case for want of prosecution.” (Id.). Plaintiff did not respond to the August 28

Order, request an extension, or otherwise communicate with the Court. In fact, since Plaintiff filed

his Amended Complaint on March 19, 2020, Plaintiff has not communicated with the Court in any

way.

                                   STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 41(b), “a district judge may, sua sponte, and without

notice to the parties, dismiss a complaint for want of prosecution….” Taub v. Hale, 355 F.2d 201,

202 (2d Cir. 1966); West v. City of New York, 130 F.R.D. 522, 524 (S.D.N.Y. 1990); Lewis v.

Hellerstein, No. 14-CV-07886, 2015 WL 4620120, at *1-2 (S.D.N.Y. July 29, 2015); Haynie v.

Dep’t of Corr., No. 15-CV-4000, 2015 WL 9581783, at *1-2 (S.D.N.Y. Dec. 30, 2015). Failure to

prosecute may be demonstrated by “an action lying dormant with no significant activity to move



                                                  2
          Case 7:19-cv-10588-PMH Document 21 Filed 10/14/20 Page 3 of 6




it or [by] a pattern of dilatory tactics including groundless motions, repeated requests for

continuances or persistent late filings of court ordered papers over a period of months or

years.” Santangelo v. Valenti, No. 90-CV-7415, 1996 WL 665635, at *3 (S.D.N.Y. Nov. 15,

1996), aff'd, 129 F.3d 114 (2d Cir. 1997) (quoting Lyell Theatre Corp. v. Loews Corp., 682 F.2d

37, 42–43 (2d Cir. 1982)).

        While the Second Circuit has found that dismissal pursuant to Rule 41(b) is a “harsh

remedy to be utilized only in extreme situations,” LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d

206, 209 (2d Cir. 2001), dismissal nonetheless may be necessary “to prevent undue delays in the

disposition of pending cases and to avoid congestions in the calendars of the District Courts.” Link

v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962). In determining whether to dismiss an action for

failure to prosecute under Rule 41(b), the Second Circuit has directed district courts to consider

five factors:

        (1) the duration of the plaintiff’s failure to comply with the court order, (2) whether
        plaintiff was on notice that failure to comply would result in dismissal, (3) whether
        the defendants are likely to be prejudiced by further delay in the proceedings, (4) a
        balancing of the court’s interest in managing its docket with the plaintiff’s interest
        in receiving a fair chance to be heard, and (5) whether the judge has adequately
        considered a sanction less drastic than dismissal.

Jefferson v. Webber, 777 F. App’x 11, 14 (2d Cir. 2019) (quoting Baptiste v. Sommers, 768 F.3d

212, 216 (2d Cir. 2014)). No single factor is dispositive. Nita v. Connecticut Dep’t of Envtl. Prot.,

16 F.3d 482, 485 (2d Cir. 1994). Ultimately, the record must be viewed as a whole in order to

determine whether dismissal is warranted. U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248,

254 (2d Cir. 2004) (citing Peart v. City of N.Y., 992 F.2d 458, 461 (2d Cir. 1993)).

        The Second Circuit has stated that, “pro se plaintiffs should be granted special leniency

regarding procedural matters.” Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996)). “However, even

pro se litigants must prosecute claims diligently, and dismissal with prejudice is warranted where

                                                  3
         Case 7:19-cv-10588-PMH Document 21 Filed 10/14/20 Page 4 of 6




the Court gives warning.” Jacobs v. Cty. of Westchester, No. 99-CV-4976, 2008 WL 199469, at

*3 (S.D.N.Y. Jan. 22, 2008).

                                           ANALYSIS

       The Court finds that dismissal of Plaintiff’s claims for failure to prosecute pursuant to Rule

41(b) is appropriate. First, Plaintiff failed to respond to numerous Court Orders over more than

five months. The May 4 Order dismissed certain of Plaintiff’s claims without prejudice and gave

Plaintiff an opportunity to file a Second Amended Complaint. (Doc. 13 at 2). The July 7 Order

granted Plaintiff a 30-day sua sponte extension of time to file a Second Amendment Complaint.

(Doc. 17). To date, Plaintiff has failed to file a Second Amended Complaint. Additionally, the July

7 Order notified Plaintiff that the Westchester County Attorney was unable to identify the John

Doe Defendants and the Court directed Plaintiff “to provide the [Westchester County Attorney]

with more detailed, descriptive information” about the John Doe Defendants within 30 days. (Doc.

17). Defendants filed an Affidavit of Service notifying the Court that Plaintiff was sent the July 7

Order. (Doc. 18). To date, Plaintiff has not filed a letter providing more information about the John

Doe Defendants, and, on August 26, 2020, Defendants notified the Court that Plaintiff had not

provided them with any additional information about the John Doe Defendants. (Doc. 19). The

August 28 Order directed Plaintiff to show cause, by September 28, 2020, why his claims should

not be dismissed. Plaintiff did not respond to the August 28 Order. Thus, Plaintiff has failed to

respond to numerous Court Orders over more than five months.

       Second, Plaintiff was put on notice that failure to comply with Court Orders would result

in dismissal of his action on two separate occasions. The July 7 Order notified Plaintiff that “if

Plaintiff fails to file a Second Amended Complaint with 30 days of the date of this Order, the Court

shall dismiss Plaintiff's claims against the Medical Defendants for failure to state a claim.” (Doc.



                                                 4
          Case 7:19-cv-10588-PMH Document 21 Filed 10/14/20 Page 5 of 6




17 at 2). The August 28 Order directed Plaintiff to “show cause in writing on or before September

28, 2020, why this action should not be dismissed with prejudice for want of prosecution pursuant

to Fed. R. Civ. P. 41(b)” and notified Plaintiff that “[f]ailure to comply with this Court’s Order

will result in dismissal of this case for want of prosecution.” (Doc. 20 at 2).

        Third, when a Plaintiff’s delay is “lengthy and inexcusable,” prejudice can be presumed.

U.S. ex rel. Drake, 375 F.3d at 256. Plaintiff’s delay here is inexcusable, as he has not

communicated with the Court in any way since he filed his Amended Complaint on March 19,

2020 despite numerous Court Orders directing him to do so.

        Fourth, the Court has balanced the need to alleviate court congestion with a party’s right

to due process and determined dismissal appropriate. “Noncompliance with court orders

undermines the ability of the Court to manage its docket and dispense justice to all litigants in an

expeditious manner.” Mahoney v. City of N.Y., No. 12-CV-6717, 2013 WL 5493009 at *2

(S.D.N.Y. Oct. 1, 2013). Since Plaintiff last participated in this action in March 2020, the Court

has issued two Court Orders and granted Plaintiff numerous opportunities to participate in this

litigation. Plaintiff has not communicated with the Court since March 2020 or provided the Court

any indication he intends to pursue his claims.

        Fifth, lesser sanctions are not appropriate. Where, as here, a Plaintiff appears to have

abandoned the litigation, dismissal is appropriate. See Mena v. City of New York, No. 15-CV-3707,

2017 WL 6398728, at *2 (S.D.N.Y. Dec. 14, 2017) (finding dismissal pursuant to Rule 41(b)

appropriate because, inter alia, “the Court is sufficiently persuaded that Plaintiff has abandoned

this matter.”).




                                                  5
         Case 7:19-cv-10588-PMH Document 21 Filed 10/14/20 Page 6 of 6




                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss pursuant to Federal Rule of Civil

Procedure 41(b) is GRANTED. The Clerk of the Court is directed to mail a copy of this Order to

Plaintiff at the address provided on the docket and terminate this action.



                                                             SO ORDERED:
Dated: New York, New York
       October 14, 2020
                                                             ___________________________
                                                             Philip M. Halpern
                                                             United States District Judge




                                                 6
